DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant's oath/declaration had been reviewed by the Examiner and is found to
conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement 
3. 	The information disclosure statement (IDS) was submitted on 01/06/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 6-10, and 13-14 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Hsieh et al (2018/0103252 A1) in view of Said et al (2019/0306522 A1).
Regarding claims 1 and 8, Hsieh et al discloses an apparatus/method for processing a video signal, comprising:
a memory (282) configured to store the video signal (Fig. 9; para. [0008]), and
a decoder (30) functionally coupled to the memory and configured to process the video signal (Fig. 9),
wherein the decoder is configured to:
check a length of a signal to which a transform is to be applied in the video signal, wherein the length of the signal corresponds to a width (M, m) or height (N, n) of a current block to which the transform is applied (Fig. 7; paras. [0020], [0027], [0053], [0176-0177], [0181]);
determine a transform type (Primary transform including DCT or Secondary transform or DST transform type) based on the length of the signal (M X N or m x n) (Fig. 7; paras. [0176-0177], [0062], [0065], [0083], [0170]); and
apply, to the signal, a transform matrix (T) determined based on the transform type (paras. [0083-0088]),
wherein DST-4 or DCT-2 is determined as the transform type if the length of the signal corresponds to a first length (8, 16, or 32), and
wherein DST-7 or DCT-8 is determined as the transform type if the length of the signal corresponds to a second length (4) different from the first length (paras. [0090-0095]), and
wherein DST-4 or DCT-4 and DST-7 or DCT-8 are determined/provided as the transform types (paras. [0065], [0078], [0070], [0081], [0074]).  
Hsieh et al does not seem to particularly/explicitly disclose:
wherein DST-4 or DCT-4 is determined as the transform type if the length of the signal corresponds to the first length.
However, Said et al teaches multiple transforms adjustment stages for video coding/decoding comprising:
wherein DST-4 or DCT-4 is determined as the transform type if the length of the signal corresponds to a first length (an integer N), 
wherein DST-7 or DCT-8 is determined as the transform type if the length of the signal corresponds to a second length (an integer 2N +1) different from the first length (the integer N), (paras. [0087-0089], [0097; TABLE II]), and
wherein DST-4 or DCT-4 and DST-7 or DCT-8 are determined/provided as the transform types, in order to utilize techniques that use approximations to replace some complicated 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system for imaging the object in a scene as taught by Hsieh et al to incorporate/combine Said et al’s teaching as above so that at least DST-4 or DCT-4 is determined as the transform type if the length of the signal corresponds to the first length, in order to utilize techniques that use approximations to replace some complicated transform process to achieve the memory reduction and computational efficiency, wherein each of these transforms can be computed efficiently using the same equally efficient methods.
Regarding claims 2 and 9, Hsieh et al discloses, wherein the first length corresponds to 8, and wherein the second length corresponds to 4, 16, or 32 (paras. [0090-0095]).
Regarding claims 3 and 10, Hsieh et al discloses the first/Primary transform type and the second/Secondary transform type as discussed above.
Hsieh et al further discloses an index indicative of the transform set (Fig. 5A; para. [0017]).
Furthermore, Said et al teaches checking an index (value) indicative of the transform type/process (para. [0168]), 
determining a horizontal transform(s) components of the signal (84) and a vertical components of the signal (90) (Fig. 11; para. [0118]), and
determining a first transform type (DCT-2) for horizontal components of the signal and a second transform type (DCT-2) for vertical components of the signal (Fig. 12; para. [0126]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for imaging the object in a scene as taught by Hsieh et al to incorporate/combine Said et al’s teaching(s) as above so as to determine the first transform type for horizontal components of the signal and the second transform type for vertical components of the signal to correspond to the index for substantially the same reasons/rational as discussed above. 
Regarding claims 6 and 13, Said et al teaches, wherein the DST-7 is determined based on a discrete Fourier transform (DFT) (by factor of 2N+1) (paras. [0095-0097], TABLE II).
Regarding claims 7 and 14, Hsieh et al discloses the first length as discussed above.
Hsieh et al further teaches the block transforms (such as Fig. 7, which includes the length of width or height of a current block to which the transform is applied), are commonly computed in a separate manner, i.e., the horizontal/width (M) and vertical/height (N) lines of samples are transformed independently, in order to reduce computational complexity of the transforms that work best for video coding/decoding (Figs. 3A and 3B) (paras. [0081], [0037]).
Furthermore, Said et al teaches, wherein the DST-7 is determined based on a discrete Fourier transform (DFT) (having a factorization of 2N+1), wherein one feature of some DTTs is that this factorization enables further complexity reductions (paras. [0095-0097], TABLE II, [0100]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for imaging the object in a scene as taught by Hsieh et al to incorporate/combine Said et al’s teaching(s) as above so that the first length can correspond to the length having a small complexity reduction when the DST-7 determined based on the DFT is applied, for an obvious reason/rational of reducing computational complexity of the transforms that work best for video coding/decoding.

7.	Claims 4 and 11 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Hsieh et al (2018/0103252 A1) and Said et al (2019/0306522 A1) as applied to claims 3 and 10 above, respectively, and further in view of ZHAO et al (2019/0342580 A1).
Regarding claims 4 and 11, Hsieh et al discloses the first/Primary transform type, the second/Secondary transform type, the first length, and the second length, wherein DST-4 or DCT-4 and DST-7 or DCT-8 are determined/provided as the transform types as discussed above.
Hsieh et al further discloses an index indicative of the transform set (Fig. 5A; para. [0017]).
Furthermore, Said et al teaches checking an index (value) indicative of the transform type/process (para. [0168]), 
determining a horizontal transform(s) components of the signal (84) and a vertical components of the signal (90) (Fig. 11; para. [0118]), and
determining a first transform type (DCT-2) for horizontal components of the signal and a second transform type (DCT-2) for vertical components of the signal (Fig. 12; para. [0126]).
The combination of Hsieh et al and Said et al does not seem to explicitly disclose claimed features with emphasis on a combination of the DST-4 or the DCT-4 corresponding to the index and a combination of the DST-7 or the DCT-8 corresponding to the index.



However, ZHAO et al teaches apparatus/method for decoding or encoding comprising, 
wherein DCT-2 with even index are symmetric with a symmetry point, and DCT-2 with odd index are anti-symmetric with a symmetry point, wherein the odd bases associated with the odd index in DCT-2 is very similar to the (scaled) DCT-8 bases (paras. [0091], [0183]), and
wherein DCT-4 is determined/extracted from DCT-2, and DCT-4 is includes as an additional transform type in AMT (Adaptive Multiple Transforms) for certain block sizes, e.g., selectively using corresponding AMT index, AMT flag, and horizontal/vertical transform (para. [0197]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for imaging the object in a scene as taught by Hsieh et al to incorporate/combine Said et al and ZHAO et al’s teaching(s) as above so that,
if the length of the signal corresponds to the first length, the first transform type for the horizontal components of the signal and the second transform type for the vertical components of the signal are determined based on a combination of the DST-4 or the DCT-4 corresponding to the index, and wherein if the length of the signal corresponds to the second length, the first transform type for the horizontal components of the signal and the second transform type for the vertical components of the signal are determined based on a combination of the DST-7 or the DCT-8 corresponding to the index, so as to include the DCT-4 and/or DCT-8 as additional transform type(s) in AMT (Adaptive Multiple Transforms) for certain block sizes, e.g., selectively using corresponding AMT index, AMT flag, and horizontal/vertical transform, and for substantially the same reasons/rational as discussed above with respect to Said et al. 

8.	Claims 5 and 12 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Hsieh et al (2018/0103252 A1) and Said et al (2019/0306522 A1) as applied to claims 1 and 8 above, respectively, and further in view of ZHAO et al (2019/0342580 A1)
Regarding claims 5 and 12, Said et al teaches, wherein the DST-4 and the DCT-4 are determined based on DST-3 and DCT-3, respectively (para. [0117]; TABLE III).
However, Said et al teaches that the DST-3 and DCT-3 can also be computed from DCT-2 using a similar process (of which the DST-2 can be computed from the DCT-2) (para. [0100]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system/method for imaging the object in a scene as taught by Hsieh et al to incorporate/combine Said et al’s teaching(s) as above so that the DST-4 and the DCT-4 can be determined based on the DST-2 and DCT-2 by a reason of correlation as above, and for the same reasons/rational as discussed above. 
As an additional support, ZHAO et al teaches apparatus/method for decoding or encoding comprising, wherein DCT-4 is determined/extracted from DCT-2, and DCT-4 is includes as an additional transform type in AMT (Adaptive Multiple Transforms) for certain block sizes, e.g., selectively using corresponding AMT index, AMT flag, and horizontal/vertical transform (para. [0197]).
Therefore, it would have been considered further obvious to a person of ordinary skill in the relevant art employing the system/method for imaging the object in a scene as taught by Hsieh et al to incorporate/combine ZHAO et al’s teaching as above so that the DCT-4 is determined based on the DCT-2, so as to include the DCT-4 as an additional transform type in AMT (Adaptive Multiple Transforms) for certain block sizes, e.g., selectively using corresponding AMT index, AMT flag, and horizontal/vertical transform.

Conclusion 
9.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	ZHAO et al (2019/0246142 A1), Apparatus/method/medium for decoding or encoding.
B.	AONO et al (2020/0053365 A1), Video encoding/decoding device.

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/SHAWN S AN/Primary Examiner, Art Unit 2483